UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO. LIMITED (Exact Name of Registrant as Specified In Its Charter) DELAWARE 37-1532842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19ountry Club Dr, Suite 100, Aventura, FL 33180 (Address of Principal Executive Offices) (Zip Code) 1 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the act.Yeso Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:oNo:o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act.(Check One): Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:o No:þ The aggregate market value of the Registrant’s voting and non-voting common equity held by non-affiliates as of December 31, 2010, was approximately $404,037 The number of shares of common stock outstanding as of March 15, 2011 was 20,006,402. TABLE OF CONTENTS PART I Item 1.
